Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                Status of Claims
This is in response to applicant’s filing date of December 17, 2020. Claims 1-20 are currently pending.                                                                  
                                                Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                             Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Darin S. Motz (US-6216071-B1)(“Motz”) and Bonefas et al (US-20170042090-A1)(“Bonefas”).
As per claim 1, Motz discloses vehicle control system for an agricultural vehicle, the system (Figure 2) comprising:
     a processing circuit (Motz at Figure 2, machine controller 230 and control system 250.) including a processor and memory (Motz at Figure 2, site database 240 and control system 250.), the memory having instructions stored thereon that, when executed by the processor Motz discloses a first set of instructions at Figure 5 and a second set of instructions at Figure 6.), cause the processing circuit to:
     receive position information associated with a position of at least one of a second agricultural vehicle or a vehicular implement (Motz at Column 2, lines 65-67, which discloses “[t]he first and second position determining systems 200, 220 are each adapted for providing position data associated with the first agricultural machine 110 and the second agricultural machine 150, respectively.”);
     Motz does not disclose but Bonefas discloses determine, based on the position information, an unloading point associated with a position of an unloading mechanism relative to a receiving container (Bonefas at Para. [0048] discloses “since the electronic control unit 112 needs to know the distance between the harvesting machine 10 and the container 18 in order to derive the expected point of incidence. The distance between the discharge spout 45 of harvesting machine 10 (or the machine 10 itself, e.g. the rotation point of the discharge spout 45 around the vertical axis) and the front edge 19A of the container 18 can be derived from the signal of the image processing system 138 since the optical image capture device 136 is a stereo camera.”);
In this way Bonefas discloses positioning a crop receiving container relative to agriculture machine so that the transfer of a crop is accomplished in an efficient manner. Like Motz, Bonefas discloses a computing system where agricultural machine are placed within relative position of each other and then an expected point of incident is determined so as to transfer a crop from a first agriculture machine such as a harvester to a container being pulled by a tractor.
Therefore, from the teachings of Motz and Bonefas, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Motz to the controlling a position of a crop transfer device of Bonefas since doing so would enhance the system by including unloading characteristics of a receiver container to create an efficient unloading system. 
    store the determined position (Motz at Column 3, Lines 20-25, discloses storing the position of the vehicles: “the site database 240 is located on each of the first and second agricultural machines 110, 150, and is adapted for receiving the position data from each of the first and second position determining systems 200, 220, and responsively updating the dynamic model in real-time as the machines 110, 150 traverse the field 100.”); and
    operate at least one of the agricultural vehicle or the second agricultural vehicle to position the receiving container such that a subsequent unloading point is the same as the determined unloading point (Motz at Column 7, Lines 30-36, discloses: ”control system 250 determines a desired start time, desired speed, and desired path 310 for a tractor 150 pulling a grain cart 160 to travel to the expected location of the harvester 110 at the expected time. Upon arrival of the tractor 150 at the expected location of the harvester 110, the harvested crop is transferred into the grain cart 160.”).
As per claim 2, Motz and Bonefas disclose a vehicle control system, wherein the position information includes global positioning system (GPS) data (Motz at Column 3, lines 7-9, “the first and second position determining systems 200, 220 include a GPS receiver.”).
As per claim 3, Motz and Bonefas disclose a vehicle control system, wherein the position information includes relative position information describing a position of at least one of the second agricultural vehicle or the vehicular implement relative to the agricultural vehicle (Motz at Column 4, Lines 6-11, determining the relative position between the vehicles so as to discharge the crop through auger 130:” control system 250 is further adapted for determining an expected location of the first agricultural machine 110 at the expected time, and responsively determining a plurality of conditions for directing the operation of the second agricultural machine 150 to travel to the expected location of the first agricultural machine 110 at the expected time.”).
As per claim 4, Motz and Bonefas disclose a vehicle control system, wherein the processing circuit is further configured to share the determined position with an external system (Motz at column 4, Lines 51-56, discloses remote placement of the database and control system: “control system 250 and site database 240 have been described as being located on at least one of the first agricultural machine 110 and the second agricultural machine 150, one or both elements may be stationed remotely from each of the first and second agricultural machines 110, 150.”).
As per claim 5, Motz and Bonefas disclose a vehicle control system, wherein operating at least one of the agricultural vehicle or the second agricultural vehicle includes positioning a grain cart relative to the unloading mechanism autonomously without user input (Motz at Column 4, Lines 36-42, discloses autonomous operations:” machine controller 230 includes automatic machine controls which allow the second agricultural machine 150 to autonomously travel to the expected location of the first agricultural machine 110 at the expected time. However, the second agricultural machine 150 may also be operated manually by an operator, or semi-autonomously.”).
As per claim 6, Motz and Bonefas disclose a vehicle control system, wherein the determined position is used to calculate a fill characteristic of the receiving container (Bonefas at Figures 6 & 7, flowchart process, and Para. [0123]:” With the landing point of the crop determined and the location of the container 18 known, the control arrangement can cause changes in the adjustable transfer device 40 to accurately place the material in the desired location of the container 18. Further, an iterative process is used to compare the current material landing point to the desired landing point. Once the error between the actual and desired landing point is calculated, the spout 45 angles are adjusted until the difference between actual and desired material landing point is less than a given threshold.”).
As per claim 7, Motz and Bonefas disclose a vehicle control system, wherein the vehicular implement includes a grain cart (Motz at Figure 1, tractor 150 with cart 160, and Column 2, Lines 54-61, which discloses:” the grain cart 160 is attached to the tractor 150 in a manner allowing the grain cart 160 to be pulled or towed by the tractor 150. While the following discussion refers to the first agricultural machine as a harvester 110 and the second agricultural machine as a tractor 150, it is to be realized that any number of other types of agricultural machines may be substituted without departing from the spirit of the invention.”).
As per claim 8, Motz discloses a  method of positioning a receiving container (Figure 5), comprising:
 receiving position information associated with a position of at least one of a second agricultural vehicle or a vehicular implement (Motz at Column 2, lines 65-67, which discloses “[t]he first and second position determining systems 200, 220 are each adapted for providing position data associated with the first agricultural machine 110 and the second agricultural machine 150, respectively.”);
 Motz does not disclose but Bonefas discloses determining, based on the position information, an unloading point associated with a position of an unloading mechanism relative to a receiving container (Bonefas at Para. [0048] discloses “since the electronic control unit 112 needs to know the distance between the harvesting machine 10 and the container 18 in order to derive the expected point of incidence. The distance between the discharge spout 45 of harvesting machine 10 (or the machine 10 itself, e.g. the rotation point of the discharge spout 45 around the vertical axis) and the front edge 19A of the container 18 can be derived from the signal of the image processing system 138 since the optical image capture device 136 is a stereo camera.”);
In this way Bonefas discloses positioning a crop receiving container relative to agriculture machine so that the transfer of a crop is accomplished in an efficient manner. Like Motz, Bonefas discloses a computing system where agricultural machine are placed within relative position of each other and then an expected point of incident is determined so as to transfer a crop from a first agriculture machine such as a harvester to a container being pulled by a tractor.
Therefore, from the teachings of Motz and Bonefas, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Motz to the controlling a position of a crop transfer device of Bonefas since doing so would enhance the system by including unloading characteristics of a receiver container to create an efficient unloading system. 
 storing the determined position (Motz at Column 3, Lines 20-25, discloses storing the position of the vehicles: “the site database 240 is located on each of the first and second agricultural machines 110, 150, and is adapted for receiving the position data from each of the first and second position determining systems 200, 220, and responsively updating the dynamic model in real-time as the machines 110, 150 traverse the field 100.”); and
 operating at least one of a first agricultural vehicle or the second agricultural vehicle to position the receiving container such that a subsequent unloading point is the same as the determined unloading point (Motz at Column 7, Lines 30-36, discloses: ”control system 250 determines a desired start time, desired speed, and desired path 310 for a tractor 150 pulling a grain cart 160 to travel to the expected location of the harvester 110 at the expected time. Upon arrival of the tractor 150 at the expected location of the harvester 110, the harvested crop is transferred into the grain cart 160.”).
As per claim 9, Motz and Bonefas disclose a method, wherein the position information includes global positioning system (GPS) data (Motz at Column 3, lines 7-9, “the first and second position determining systems 200, 220 include a GPS receiver.”).
As per claim 10, Motz and Bonefas disclose a method, wherein the position information includes relative position information describing a position of at least one of the second agricultural vehicle or the vehicular implement relative to the first agricultural vehicle (Motz at Column 4, Lines 6-11, determining the relative position between the vehicles so as to discharge the crop through auger 130:” control system 250 is further adapted for determining an expected location of the first agricultural machine 110 at the expected time, and responsively determining a plurality of conditions for directing the operation of the second agricultural machine 150 to travel to the expected location of the first agricultural machine 110 at the expected time.”).
As per claim 11, Motz and Bonefas disclose a method, further comprising sharing the determined position with an external system (Motz at column 4, Lines 51-56, discloses remote placement of the database and control system: “control system 250 and site database 240 have been described as being located on at least one of the first agricultural machine 110 and the second agricultural machine 150, one or both elements may be stationed remotely from each of the first and second agricultural machines 110, 150.”).
As per claim 12, Motz and Bonefas disclose a method, wherein operating at least one of the agricultural vehicle or the second agricultural vehicle includes positioning a grain cart relative to the unloading mechanism autonomously without user input (Motz at Column 4, Lines 36-42, discloses autonomous operations:” machine controller 230 includes automatic machine controls which allow the second agricultural machine 150 to autonomously travel to the expected location of the first agricultural machine 110 at the expected time. However, the second agricultural machine 150 may also be operated manually by an operator, or semi-autonomously.”).
As per claim 13, Motz and Bonefas disclose a method, wherein the determined position is used to calculate a fill characteristic of the receiving container (Bonefas at Figures 6 & 7, flowchart process, and Para. [0123]:” With the landing point of the crop determined and the location of the container 18 known, the control arrangement can cause changes in the adjustable transfer device 40 to accurately place the material in the desired location of the container 18. Further, an iterative process is used to compare the current material landing point to the desired landing point. Once the error between the actual and desired landing point is calculated, the spout 45 angles are adjusted until the difference between actual and desired material landing point is less than a given threshold.”) .
As per claim 14, Motz and Bonefas disclose a method, wherein the vehicular implement includes a grain cart (Motz at Figure 1, tractor 150 with cart 160, and Column 2, Lines 54-61, which discloses:” the grain cart 160 is attached to the tractor 150 in a manner allowing the grain cart 160 to be pulled or towed by the tractor 150. While the following discussion refers to the first agricultural machine as a harvester 110 and the second agricultural machine as a tractor 150, it is to be realized that any number of other types of agricultural machines may be substituted without departing from the spirit of the invention.”).
As per claim 15, Motz discloses a non-transitory computer-readable storage medium having instructions stored thereon (Figure 2, site database 240.) that, when executed by a processor, cause the processor to:
receive position information associated with a position of at least one of a second agricultural vehicle or a vehicular implement (Motz at Column 2, lines 65-67, which discloses “[t]he first and second position determining systems 200, 220 are each adapted for providing position data associated with the first agricultural machine 110 and the second agricultural machine 150, respectively.”);
     Motz does not disclose but Bonefas discloses determine, based on the position information, an unloading point associated with a position of an unloading mechanism relative to a receiving container (Bonefas at Para. [0048] discloses “since the electronic control unit 112 needs to know the distance between the harvesting machine 10 and the container 18 in order to derive the expected point of incidence. The distance between the discharge spout 45 of harvesting machine 10 (or the machine 10 itself, e.g. the rotation point of the discharge spout 45 around the vertical axis) and the front edge 19A of the container 18 can be derived from the signal of the image processing system 138 since the optical image capture device 136 is a stereo camera.”);
In this way Bonefas discloses positioning a crop receiving container relative to agriculture machine so that the transfer of a crop is accomplished in an efficient manner. Like Motz, Bonefas discloses a computing system where agricultural machine are placed within relative position of each other and then an expected point of incident is determined so as to transfer a crop from a first agriculture machine such as a harvester to a container being pulled by a tractor.
Therefore, from the teachings of Motz and Bonefas, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Motz to the controlling a position of a crop transfer device of Bonefas since doing so would enhance the system by including unloading characteristics of a receiver container to create an efficient unloading system. 
    store the determined position (Motz at Column 3, Lines 20-25, discloses storing the position of the vehicles: “the site database 240 is located on each of the first and second agricultural machines 110, 150, and is adapted for receiving the position data from each of the first and second position determining systems 200, 220, and responsively updating the dynamic model in real-time as the machines 110, 150 traverse the field 100.”); and
    operate at least one of the agricultural vehicle or the second agricultural vehicle to position the receiving container such that a subsequent unloading point is the same as the determined unloading point (Motz at Column 7, Lines 30-36, discloses: ”control system 250 determines a desired start time, desired speed, and desired path 310 for a tractor 150 pulling a grain cart 160 to travel to the expected location of the harvester 110 at the expected time. Upon arrival of the tractor 150 at the expected location of the harvester 110, the harvested crop is transferred into the grain cart 160.”).
As per claim 16, Motz and Bonefas disclose a method non-transitory computer-readable storage medium, wherein the position information includes global positioning system (GPS) data (Motz at Column 3, lines 7-9, “the first and second position determining systems 200, 220 include a GPS receiver.”).
As per claim 17, Motz and Bonefas disclose a method non-transitory computer-readable storage medium, wherein the position information includes relative position information describing a position of at least one of the second agricultural vehicle or the vehicular implement relative to the first agricultural vehicle (Motz at Column 4, Lines 6-11, determining the relative position between the vehicles so as to discharge the crop through auger 130:” control system 250 is further adapted for determining an expected location of the first agricultural machine 110 at the expected time, and responsively determining a plurality of conditions for directing the operation of the second agricultural machine 150 to travel to the expected location of the first agricultural machine 110 at the expected time.”).
As per claim 18, Motz and Bonefas disclose a method non-transitory computer-readable storage medium, wherein the processor is further configured to share the determined position with an external system (Motz at column 4, Lines 51-56, discloses remote placement of the database and control system: “control system 250 and site database 240 have been described as being located on at least one of the first agricultural machine 110 and the second agricultural machine 150, one or both elements may be stationed remotely from each of the first and second agricultural machines 110, 150.”).
As per claim 19, Motz and Bonefas disclose a method non-transitory computer-readable storage medium, wherein the determined position is used to calculate a fill characteristic of the receiving container (Bonefas at Figures 6 & 7, flowchart process, and Para. [0123]:” With the landing point of the crop determined and the location of the container 18 known, the control arrangement can cause changes in the adjustable transfer device 40 to accurately place the material in the desired location of the container 18. Further, an iterative process is used to compare the current material landing point to the desired landing point. Once the error between the actual and desired landing point is calculated, the spout 45 angles are adjusted until the difference between actual and desired material landing point is less than a given threshold.”).
As per claim 20, Motz and Bonefas disclose a method non-transitory computer-readable storage medium, wherein the vehicular implement includes a grain cart (Motz at Figure 1, tractor 150 with cart 160, and Column 2, Lines 54-61, which discloses:” the grain cart 160 is attached to the tractor 150 in a manner allowing the grain cart 160 to be pulled or towed by the tractor 150. While the following discussion refers to the first agricultural machine as a harvester 110 and the second agricultural machine as a tractor 150, it is to be realized that any number of other types of agricultural machines may be substituted without departing from the spirit of the invention.”).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lon Crosby (US-10028442-B1) discloses a self-propelled grain cart that  autonomously maintain a close-coupled position with respect to an operating combine. See Abstract and Figures 1 & 11.
Motz et al (US-6205381-B1) discloses a system and method for coordinating a plurality of agricultural machines. See Abstract and Figures 1-7.
Bonefas et al (US-20170042089-A1) discloses a system and method for coordinating between a grain cart and a harvester for the transfer of harvested products. See Abstract and Figures 1A-5.
Madsen et al (US-20140325422-A1) discloses a display and operating device to  interactively operating a controllable transfer device for harvested goods. See Figures 2-8 and Abstract.
Darr et al (US-20140083556-A1) discloses a system and method for transferring agricultural material from a transferring vehicle to a storage portion of a receiving vehicle like a grain cart, and detecting and filling void areas of the agricultural material grain cart or wagon as determined by an inference engine.  See Abstract and Figures 3-5B.
Zachary Bonefas (US-20130211675-A1) discloses a system having a container identification module that identifies a container perimeter of a storage portion in the collected image data. A spout identification module is adapted to identify a spout of the harvesting vehicle in the collected image data. An alignment module is adapted to determine the relative position of the spout and the container perimeter and to generate command data to the propelled portion to steer the storage portion in cooperative alignment such that the spout is aligned within a central zone or target zone of the container perimeter. See Abstract and Figures 1-4.
Schleicher et al (US-20130166157-A1) discloses exchanging  alignment message between a  follower vehicle to maintain target offset between the lead vehicle and the follower vehicle if the operator accepts the jointly coordinated movement. See Abstract and Figures 3-5.
Anderson et al (US-20130022430-A1) discloses coordinating movement between a harvester and a tractor pulling multiple grain carts to transfer grain between the vehicles. See Abstract and Paras.  [0031]-[0033].
Ringwald et al (US-20100274452-A1) grain transfer control system, and method of use thereof, for automatedly controlling the transfer of grain from a mobile transferor-type vehicle, such as a combine harvester, to a mobile transferee-type vehicle, such as a crop transport, by varying the position and speed of vehicles relative to one another. See Abstract and Figures 2 & 8A-8B.

                                       

                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661